Citation Nr: 1040757	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-41 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from October 1954 to August 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal.  The 
appellant submitted a Notice of Disagreement with this 
determination in April 2009 and timely perfected his appeal in 
November 2009.

In June 2010, the appellant participated in a Travel Board 
hearing with the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the appellant's VA 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is service-connected for: (1) fusion of the 
right glenohumeral joint due to a chronic acromioclavicular (AC) 
joint separation, recurrent dislocation with arthritis, post-
operative resection of the right distal clavicle (major arm), 
considered 80 percent disabling; (2) tendinitis of the left 
shoulder with rotator cuff tendinitis and previous degenerative 
changes in the left shoulder with distal clavicle excision, minor 
arm, associated with post-operative status, fusion of the right 
glenohumeral joint due to chronic AC joint separation, recurrent 
dislocation with arthritis, post-operative resection of the right 
distal clavicle of the major arm, considered 20 percent 
disabling; and (3) keloid scar of the right shoulder, considered 
10 percent disabling.

2.  The Board resolves reasonable doubt in the appellant's favor 
by finding that his service-connected disabilities, particularly 
his right shoulder disability, result in the need of the regular 
aid and attendance of another person.
CONCLUSION OF LAW

The criteria for special monthly compensation based on the need 
for regular aid and attendance have been met.  38 U.S.C.A. § 
1114(l) (West 2002 & Supp. 2010); 38 C.F.R. § 3.350(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As discussed below, the appellant's claim of entitlement to SMC 
based on the need for regular aid and attendance is granted.  As 
such, the Board finds that any error related to the VCAA is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Relevant and Law and Regulations

SMC is payable to a Veteran for anatomical loss or loss of use of 
both feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less, or being permanently bedridden or 
so helpless as a result of service-connected disability that he 
is in need of the regular aid and attendance of another person.  
See 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.350(b) (2010).

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability requires 
aid (this does not include adjustment of appliances that persons 
without any such disability would be unable to adjust without 
aid, such as supports, belts, lacing at the back, etc.); 
inability to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect a 
claimant from the hazards or dangers incident to his daily 
environment.  See 38 C.F.R. § 3.352(a) (2010).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal functions 
which the Veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only necessary 
that the evidence establish that he is so helpless as to need 
regular aid and attendance, not that there is a constant need.  
See 38 C.F.R. § 3.352(a) (2010); Turco v. Brown, 9 Vet. App. 222 
(1996).  It is logical to infer, however, a threshold requirement 
that "at least one of the enumerated factors be present."  See 
Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition 
which, by virtue of its essential character, actually requires 
that the claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a doctor has prescribed rest in 
bed for a greater or lesser part of the day to promote 
convalescence or cure is insufficient.  See 38 C.F.R. § 3.352(a) 
(2010).

To establish entitlement to SMC based on housebound status under 
38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has 
a single service-connected disability evaluated as 100 percent 
disabling and an additional service-connected disability, or 
disabilities, evaluated as 60 percent or more disabling that is 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or bodily 
systems; or, the Veteran has a single service-connected 
disability evaluated as 100 percent disabling and due solely to 
service-connected disability or disabilities, the Veteran is 
permanently and substantially confined to his immediate premises.  
See 38 C.F.R. § 3.350(i) (2010).  

III.  Analysis

Initially, the Board notes that the appellant does not have any 
service-connected disabilities evaluated as 100 percent 
disabling.  As such, the preponderance of the evidence is against 
the claim for SMC on the basis of being housebound.  Id.


In December 2008, the appellant was afforded a VA Joints 
examination.  At that time, the appellant complained of pain, 
stiffness and weakness of the left (minor) shoulder.  The VA 
examiner diagnosed the appellant with tendinitis of the left 
shoulder with rotator cuff tendinitis and previous degenerative 
change with distal clavicle excision.  The VA examiner further 
opined that the left shoulder disability prevented the appellant 
from performing chores, shopping, exercising, participating in 
sports or recreational activities, and proper feeding.  The left 
shoulder disability also presented severe limitations to the 
appellant's ability to travel, bathe, dress, toilet and groom.  
See VA Joints Examination Report, December 9, 2008.

The appellant was also afforded a VA aid and attendance or 
housebound examination in December 2008.  At that time, the VA 
examiner noted that the appellant was not bedridden or 
hospitalized and was able to travel beyond his domicile.  The 
appellant indicated that he suffered from dizziness, memory loss 
and some balance issues at least once per day.  The Board notes, 
however, that these disabilities are not service connected.  The 
VA examiner noted that the appellant was unable to dress, 
undress, bathe and toilet by himself and required a wheelchair, 
cane or walker to ambulate.  These functional impairments were 
noted to be permanent.

The VA examiner also noted that the appellant had marked 
disability with his service-connected right shoulder.  The 
appellant was required to wear a body brace holding his right 
(major) arm up at a 90-degree angle, due to subclavian-type steal 
syndrome.  The appellant had essentially no use of his right arm.  
It was also noted that the appellant required daily personal 
health care services of a skilled provider, without which he 
would require hospital, nursing home, or other institutional 
care.  The appellant complained of some discomfort associated 
with his service-connected keloid scars of the right shoulder, 
but these did not interfere with his daily activities.  The VA 
examiner further opined that based on the right shoulder alone, 
aid and attendance was a likely issue.  See VA Aid and Attendance 
and Housebound Examination Report, December 9, 2008.


During his June 2010 Travel Board hearing, the appellant's spouse 
testified that she bathed the appellant each day, brushed his 
teeth and assisted him with his dressing.  See Hearing 
Transcript, p. 3.  The appellant stated that he had considerable 
difficulty toileting by himself due to his bilateral shoulder 
disabilities.  Id. at p. 4.  The appellant's spouse further noted 
that she must have someone come to their home to take care of the 
appellant if she is not at home.  She indicated that the services 
of an agency are employed periodically for this purpose.  Id. at 
p. 17.

Based on the opinions provided by the VA examiner who conducted 
the December 2008 VA aid and attendance or housebound and joints 
examinations, and the testimony provided by the appellant and his 
wife, the Board resolves reasonable doubt in the appellant's 
favor by finding that the evidence supports the claim for SMC on 
the basis of need for aid and attendance.  This is so because the 
appellant is in need of aid and attendance due to his service-
connected bilateral shoulder disabilities.  More specifically, 
the appellant is unable to perform the self-care skills of 
dressing/undressing, bathing, grooming and toileting, is severely 
and prohibitively limited from activities of daily living, and 
would be in need of nursing home care due to his dependence in 
bathing, transferring and dressing if he did not have the 
assistance of a home health aide.  See VA Aid and Attendance and 
Housebound Examination Report, December 9, 2008. 

For the foregoing reasons, the Board concludes that the appellant 
is in need of aid and attendance due to his service-connected 
bilateral shoulder disabilities, such that an award of special 
monthly compensation is warranted.  See 38 U.S.C.A. § 1114(l) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350(b); 3.352(a) (2010).  
As the aid and attendance benefit is paid at a higher rate than 
the housebound benefit, the claim for housebound benefits is 
rendered moot, and no further analysis is required.

The evidence in this case is approximately balanced regarding the 
question of whether the appellant requires aid and attendance due 
to his service-connected bilateral shoulder disabilities.  
Therefore, the benefit-of-the-doubt will be conferred in his 
favor and his claim for AMC on the basis of aid and attendance is 
granted, subject to the controlling laws and regulations, which 
govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.400 (2010); see 
also Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Special monthly compensation based on the need for regular aid 
and attendance is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


